Exhibit 10.7

 

FIFTH AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 4

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 4 (this
“Amendment”) is made and entered into as of June 22, 2016 by and between HPT TA
PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA PROPERTIES
LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 4, dated as of June 9, 2015, as amended by that certain
First Amendment to Amended and Restated Lease Agreement No. 4, dated as of
June 16, 2015, that certain Second Amendment to Amended and Restated Lease
Agreement No. 4, dated as of June 23, 2015, that certain Third Amendment to
Amended and Restated Lease Agreement No. 4, dated as of September 23, 2015, and
that certain Fourth Amendment to Amended and Restated Lease Agreement No. 4,
dated as of March 31, 2016 (as so amended, the “Lease”);

 

WHEREAS, Landlord and Tenant desire to amend the Lease in certain respects; and

 

WHEREAS, Guarantor (this and other capitalized terms used and not otherwise
defined in this Amendment shall have the meanings given such terms in the Lease)
is executing this Amendment to confirm the continuation of the Guaranty;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Base Year.  In accordance with
Section 2.2 of the Transaction Agreement dated June 1, 2015 by and among
Landlord, Tenant and certain of their Affiliates, Landlord and Tenant confirm
that the defined term “Base Year” set forth in Section 1.10 of the Lease means,
with respect to the Property located at 160 State Highway 77, Hillsboro, Texas,
the 2019 calendar year.

 

2.                                      Right to Repool Properties.  A new
Section 2.5 is added to the Lease immediately after Section 2.4 as follows:

 

2.5                               Right to Repool Properties.  Landlord shall
have the right from time to time in connection with a financing or other capital
raising transaction to terminate the Term of this Agreement with respect to one
or more Properties and contemporaneously to lease such Properties back to Tenant
or an Affiliated Person as to Tenant under one of the Other Leases, and/or that
certain Lease Agreement, dated as of May 30, 2007, among HPT PSC Properties
Trust, HPT PSC Properties LLC, and Tenant, as amended, and/or one or more new
lease(s) as determined by Landlord (a “repooling”), provided that Landlord shall
have

 

--------------------------------------------------------------------------------


 

obtained Tenant’s prior written consent to any such repooling, which consent
shall not be unreasonably withheld, conditioned or delayed.  Each party agrees
to execute and deliver such documentation as the other party may reasonably
request in connection with any such new lease or repooling, including, without
limitation, a new lease, a lease amendment, and a new guaranty from Guarantor or
confirmation from Guarantor that its existing Guaranty applies to any such new
lease or lease amendment.

 

3.                                      Right of First Refusal.  A new
Section 2.6 is added to the Lease immediately after the new Section 2.5 as
follows:

 

2.6                               Right of First Refusal.

 

(a)                                 At no time during the term of this Agreement
may Tenant or any Affiliated Person as to Tenant (including, without limitation,
TCA or any Affiliated Person as to TCA), directly or indirectly, purchase,
lease, mortgage or otherwise finance (including through a sale and leaseback
transaction), or participate in the purchase, lease, mortgage or financing of,
any Travel Center, or any property intended to be used as a Travel Center, other
than a Travel Center or property that is operated or proposed to be operated as
a “Petro” or “Petro Stopping Center” or otherwise under the “Petro” brand, in
the United States or Canada, without first having (i) provided written notice of
such proposed transaction to Landlord, describing such proposed transaction in
sufficient detail (including pricing and all other material terms) and offering
Landlord the right to purchase, lease, mortgage or finance such Travel Center or
property and (ii) negotiated in good faith with Landlord.  If, after ten
(10) Business Days, Landlord and Tenant (or any applicable Affiliated Person as
to Tenant) have not reached agreement on the terms of such purchase, lease,
mortgage or financing, Tenant (or such Affiliated Person as to Tenant) will be
free to purchase, lease, mortgage or finance such Travel Center or property
itself or with others, free of the restrictions of this Section 2.6.

 

Tenant agrees that irreparable damage would occur if its obligations under this
Section 2.6 were not performed in accordance with their terms and that
Landlord’s remedy at law for Tenant’s breach of its obligations under this
Section 2.6 would be inadequate.  Upon any such breach, Landlord shall be
entitled (in addition to any other rights or remedies it may have at law) to
seek an injunction enjoining and restraining Tenant and/or such Affiliated
Person as to Tenant from continuing such breach.  Tenant agrees that the period
of restriction and the geographical area of restriction imposed upon Tenant are
fair and reasonable.  If the provisions of this Section 2.6 relating to the
period or the area of restriction are determined to exceed the maximum period or
areas which a court having jurisdiction over the matter would deem enforceable,
such period or area shall, for purposes of this Agreement, be deemed to be the
maximum period or area which such court determines valid and enforceable. 
Nothing contained in this Section 2.6(b) shall limit Landlord from pursuing any
other rights or remedies available to it for any breach by Tenant of any of its
obligations under Section 2.6 (including,

 

2

--------------------------------------------------------------------------------


 

without limitation, any of the rights or remedies contemplated by Article 12 of
this Agreement).

 

4.                                      Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed and all other terms remain in full force
and effect.

 

5.                                      Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Fifth Amendment to Amended and Restated Lease Agreement
No. 4]

 

--------------------------------------------------------------------------------


 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty; and said
Guarantors furthermore agree to enter into similar confirmations as to any
future amendment(s) of the Lease, as amended by this Amendment, entered into
pursuant to Section 2.5 thereof and to enter into a guaranty (in form similar to
the Guaranty) of the obligations of the tenant under any new lease entered into
pursuant to said Section 2.5.  Furthermore, each Guarantor acknowledges the
terms and provisions of Section 2.6 of the Lease, as amended by this Amendment,
and agrees that it shall comply (and it shall cause all of its Affiliated
Persons to comply) with the terms and provisions of said Section 2.6, as if each
such Guarantor and any such Affiliated Person had executed said Lease as Tenant
thereunder.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

--------------------------------------------------------------------------------